Citation Nr: 1643787	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a gynecologic disorder, claimed as residuals of ovarian cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 2011.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the VA Regional Office (RO) in Salt Lake City, Utah.  As the Veteran moved to Colorado, jurisdiction of her file was transferred to the VA RO in Denver, Colorado.

In September 2014, the Veteran testified during a Board hearing before the undersigned via videoconference from the VA RO in Denver.  A copy of the transcript is of record. 

In June 2015, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  

The Board has recharacterized the issue on appeal.  Previously, the issue was characterized as service connection for residuals of ovarian cyst.  Since that time, the Veteran underwent a VA examination in November 2015, which indicates that she had benign cervical polyps, and not a cyst.  In light of this evidence, the Board finds that the recharacterization of the issue, as now reflected on the title page, is needed to best reflect the broad scope of the issue intended by the Veteran, as shown by the November 2015 VA examination.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's June 2015 remand directives.

Specifically, the Board directed the RO to obtain "any outstanding VA treatment records."  Upon remand, VA treatment records through September 2015 were obtained.  At present, however, the available evidence demonstrates that further relevant VA records remain outstanding.  Most notably, the last entry in the VA medical records is a September 2015 VA Women's Health Consultation.  At that time, a complete pelvic ultrasound was ordered.  That ultrasound is not of record.  It is imperative that it be obtained and associated with the claims file because it is cited by a November 2015 VA examiner in reaching a negative opinion.  Without being able to review that ultrasound, the Board is unable to adequately determine the probative weight to be assigned to the VA examiner's opinion.  It would also appear likely that the Veteran likely had follow-up appointments after the ultrasound.  Because the Board specifically asked for such records to obtained, their absence prevents the Board from finding that there was substantial compliance with the prior remand directives.  As such, a remand is again required.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records produced since a September 3, 2015 Women's Health appointment, including the results of a complete pelvic ultrasound conducted in October 2015, plus any subsequent follow-up records.  

2.  Thereafter, and after undertaking any additional development necessary, readjudicate the issue.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




